        Case 1:20-cv-00687-GLS-DJS Document 8 Filed 06/22/20 Page 1 of 1
Troutman Sanders LLP
875 Third Avenue
New York, NY 10022

troutman.com


Avi Schick
(212) 704-6126
avi.schick@troutman.com




June 22, 2020
VIA ELECTRONIC FILING

Hon. Gary L. Sharpe
Senior U.S. District Judge
James T. Foley U.S. Courthouse
445 Broadway, Room 112
Albany, NY 12207


Re:     Ass’n of Jewish Camp Operators et al. v. Cuomo, Case No. 1:20-CV-0687 (CLS-DJS),
        Request for Temporary Restraining Order Upon Order to Show Cause

Dear Judge Sharpe:

       I am counsel for Plaintiffs in the above-referenced action. I am writing regarding Plaintiffs’
request for injunctive relief on or before June 25, 2020.

        Defendant did not announce that he would flatly ban overnight camps until late in the
afternoon of Friday, June 12, 2020. Jewish overnight camps were set to commence on or by June
25, 2020. Plaintiffs filed their lawsuit on Thursday, June 18, and I provided a copy of the Verified
Complaint to the Attorney General’s Office and to the Governor’s Office that afternoon. On the
afternoon of Friday, June 19, I provided Assistant Attorney General Kelly Munkwitz with notice
that Plaintiffs would be filing a request for a temporary restraining order by order to show cause
on the morning of Monday, June 22. Plaintiffs filed their TRO papers this morning shortly after
9:00 a.m. and served the papers on Ms. Munkwitz (via email, on consent).

        Plaintiffs request the Court issue an order to show cause requiring Defendant to file an
opposition brief by 2:00 p.m. on Wednesday, June 24, and Plaintiffs to file a reply brief by 9:00
a.m. on Thursday, June 25. Plaintiffs request a hearing and ruling on the temporary restraining
order on or before the afternoon of Thursday, June 25. This expedited schedule is necessary to
afford Plaintiffs the opportunity to protect their religious and due process rights.

                                                              Sincerely,


                                                              Avi Schick
cc: Assistant Attorney General Kelly Munkwitz (via email)
